Exhibit 10.1

 

AMENDMENT NO. 3

TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

This Amendment No. 3 to the Second Amended and Restated Agreement of Limited
Partnership of Farmland Partners Operating Partnership, LP (this “Amendment”) is
made effective as of January 1, 2018 by Farmland Partners OP GP, LLC, a Delaware
limited liability company (the “General Partner”), as sole general partner of
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Second Amended and Restated Agreement of Limited Partnership of Farmland
Partners Operating Partnership, LP, dated as of April 16, 2014 (as amended, the
“Partnership Agreement”), for the purpose of designating the partnership
representative for taxable years of the Partnership that begin after December
31, 2017. Capitalized terms used and not defined herein shall have the meanings
set forth in the Partnership Agreement.

 

WHEREAS, Farmland Partners Inc., a Maryland corporation (the “Parent”), is the
sole and managing member of the General Partner;

 

WHEREAS, in accordance with the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement to designate a “partnership
representative” for taxable years of the Partnership that begin after December
31, 2017.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Partnership Agreement hereby is amended as
follows:

 

1.         Article I of the Partnership Agreement is hereby amended to add the
following definition:

 

“BBA Rules” means the partnership tax audit rules enacted under the Bipartisan
Budget Act of 2015 and all effective Regulations and other guidance issued
thereunder or with respect thereto.

 

2.         Section 10.3 of the Partnership Agreement is hereby amended and
restated as follows:

 

Section 10.3    Tax Matters Partner and Partnership Representative

 

A.         General.

 

(1)        The General Partner shall be the “tax matters partner” of the
Partnership for

U.S. federal income tax purposes for tax years prior to the first tax year that
is subject to the BBA Rules. Pursuant to Section 6223(c)(3) of the Code, as in
effect before the effective date of the BBA Rules, upon receipt of notice from
the IRS of the beginning of an administrative proceeding with respect to the
Partnership, the tax matters partner shall furnish the IRS with the name,
address, taxpayer identification number and profit interest

 










 

of each of the Limited Partners and any Assignees; provided, however, that such
information is provided to the Partnership by the Limited Partners.

 

(2)        The General Partner shall be the “partnership representative” of the
Partnership for U.S. federal income tax purposes for all tax years beginning
with the first taxable year that is subject to the BBA Rules; provided that the
General Partner may resign as, remove and replace the Partnership’s partnership
representative, in each case in its sole discretion. The partnership
representative shall be entitled to, and shall, designate, a “designated
individual” within the meaning of and in accordance with applicable Regulations;
provided that any such designated individual may resign, and the partnership
representative may remove, revoke and replace any such designated individual, in
each case in accordance with such Regulations. The Partnership and each Partner
shall take such actions as are necessary to effect the designations made in
accordance with this Section 10.3, and the following provisions of this Section
10.3 shall apply with respect to each partnership representative and designated
individual for the taxable year(s) with respect to which such persons are so
designated.

 

B.         Powers.

 

(1)        For all tax years prior to the first tax year that is subject to the
BBA Rules, the tax matters partner is authorized, but not required (unless
required by applicable law):

 

(i)         to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (x) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (y) who is a “notice partner” (as defined in Section
6231(a)(8) of the Code, as in effect before the BBA Rules) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code, as in effect
before the BBA Rules);

 

(ii)        if a notice of a final administrative adjustment at the Partnership
level of any item required to be taken into account by a Partner for tax
purposes (a “final adjustment”) is mailed to the tax matters partner, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Partnership’s principal place of business is located;

 

(iii)      to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 





2




 

(iv)       to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(v)        to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item;

 

(vi)       to take any other action on behalf of the Partners of the Partnership
in connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations; and

 

(vii)      to take any other action required by the Code and Regulations in
connection with its role as tax matters partner.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such audit or proceeding referred to in clause
(vi) above, except to the extent required by law, is a matter in the sole and
absolute discretion of the tax matters partner and the provisions relating to
indemnification of the General Partner set forth in Section 7.7 shall be fully
applicable to the tax matters partner in its capacity as such. References to
Code Sections in this paragraph are to such provisions prior to amendment by the
BBA Rules.

 

(2)        For all tax years beginning with the first tax year that is subject
to the BBA Rules, the partnership representative (and, to the extent applicable,
designated individual on behalf of the partnership representative) is
authorized, but not required (unless required by applicable law):

 

(i)         to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the partnership representative may expressly state that such agreement
shall bind all Partners;

 

(ii)        if a notice of a final administrative adjustment at the Partnership
level (a “final adjustment”) is mailed to the partnership representative, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(iii)      to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 





3




 

(iv)       to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(v)        to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item;

 

(vi)       to take any other action on behalf of the Partnership and its
Partners in connection with any tax audit or judicial review proceeding, to the
extent permitted by applicable law or Regulations, including making an election
under Section 6226 of the Code; and

 

(vii)      to take any other action required or permitted by the Code and
Regulations in connection with its role as partnership representative.

 

The taking of any action and the incurring of any expense by the partnership
representative (and designated individual on behalf of the partnership
representative) in connection with any such audit or proceeding, except to the
extent required by law, is a matter in the sole and absolute discretion of the
partnership representative and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 shall be fully applicable to the
partnership representative and designated individual in their capacities as
such. Each Partner shall take all actions that the partnership representative
informs it are reasonably necessary to effect a decision of the partnership
representative in its capacity as such. References to Code Sections in this
paragraph are to such provisions as amended by the BBA Rules.

 

C.         Reimbursement. Neither the tax matters partner, the partnership
representative nor any designated individual shall receive compensation for its
services. All third party costs and expenses incurred by the tax matters
partner, partnership representative and designated individual in performing
their respective duties as such (including legal and accounting fees and
expenses) shall be borne by the Partnership. Nothing herein shall be construed
to restrict the Partnership from engaging an accounting firm and/or law firm to
assist the tax matters partner, the partnership representative or any designated
individual in discharging each of their respective duties hereunder, so long as
the compensation paid by the Partnership for such services is reasonable.

 

3.         Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

4.         This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
or rules governing conflicts of law.

 





4




 

5.         If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

[Signature Page Follows]

 

 



5




 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed and delivered on its behalf as of the date first set forth above.

 

 

 

 

 

GENERAL PARTNER:

 

 

 

FARMLAND PARTNERS OP GP, LLC,

 

as sole general partner of Farmland Partners
Operating Partnership, LP

 

By:

Picture 1 [fpi20190930ex1019c7fdc001.jpg]

 

Name:

Luca Fabbri

 

Title: 

Chief Financial Officer and Treasurer

 

 

Signature Page to Amendment No. 3 to the Second Amended and Restated Agreement
of

Limited Partnership of Farmland Partners Realty Operating Partnership, LP

 



